Detailed Action
1. This Office Action is submitted in response to the Application filed 7-24-2020, wherein claims 1-10 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, USPN 4,442,354, in view of Kazmerski, USPN 4,874,946. 
 Regarding claim 1, Hurst discloses the mass spectrometry system shown in Figure 3 below, that includes; vacuum chamber 12; ion source 16 for irradiating sample 10 and generate a cloud of neutral particles (note Figure 2) that laser 22 irradiates to ionize the sputtered particles. Col. 4, line 1-60.

    PNG
    media_image1.png
    271
    514
    media_image1.png
    Greyscale


Hurst also teaches that both the ion beam and the laser operate in a pulsed mode, using; for example a timing sequence (note Figure 10), where the timing sequence is changed to include different pulse durations and frequencies (using different output values) causing the ion beam to impinge upon the sample for a longer duration and/or with a higher frequency, thereby permitting the sputtering away of a portion of the surface, which allows analysis for a particular constituent to be repeated at a depth beneath the surface (in the vertical directioin), a technique which is referred to as depth profiling, and where the the number of laser pulses can be increased (different output values) to improve the sensitivity and/or precision of the analysis. See Col. 6, line 37-67 and Col. 8, line 14-33.
Hurst fails to explicitly disclose a controller configured to control the irradiator or the analyzer, wherein the controller is configured to perform a first process and a second process, 
Kazmerski discloses a vacuum sputtering process, where ion beam 40 is scanned over the surface of sample 14 (note Figures 1-3), in order to systematically collect chemical composition data from many points on the eroding surface 14 with a secondary ion mass spectroscopy (SIMS) unit 80, and as the surface erodes, additional points are sampled and chemical composition data are collected from such points so that such data (position information) are obtained from many points throughout a defined microvolume 20 of a sample, wafer 12, wherein the chemical compositional data from each point is analyzed and stored in a computer data base, along with the location of the point (the position information) from which such data was taken. The location of each point (the position information) is preferably recorded in the format of an X, Y, Z coordinate system so it can be recalled and displayed 
Kazmerski also teaches using computer 100 (note Figure 7) to control all operations of the apparatus (note also Figure 8); For example, the computer 100 is programmed to control the size of the area to be scanned by the SIMS 80, using raster increments of both space and time between each point, and the raster patterns, which repeats itself over a selected area of the sample surface.The scanning control and interface 92 converts the control signals from the computer into changes of voltage applied to the electrostatic lens 50 to actually change the points (position information) from which ions are received by the SIMS 80 for analysis. See Col. 8, line 30-67
Modification would have entailed using the computer of Kazmerski to control the mass spectrometry apparatus of Hurst in order to obtain and map the chemical compositional data of a sample, as the surface is being eroded away by sputtering and provide a high sensitivity to trace elements. 
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Hurst to use the computer of Kazmerski in order to map the chemical compositional data of a sample surface with high sensitivity to the trace elements contained therein. 
Regarding claims 2, 3 and 6-8, the combination of Hurst and Kazmerski teaches the mass spectrometry system that uses an ion beam source and a laser beam source to alternately perform the first and second processes of sputtering a sample surface and ionizing the resulting cloud of sputtered material, respectively that, includes using different (first and second) output values for the pulsed ion beam and the pulsed laser beam, as described above regarding claim 1.
Regarding claim 4 and 5, the combination of Hurst and Kazmerski teaches the mass spectrometry system that uses an ion beam source and a laser beam source to alternately perform the first and second processes of sputtering a sample surface and ionizing the resulting cloud of sputtered material, respectively that, includes using a secondary ion mass spectroscopy (SIMS) unit to measure, as the surface erodes, the changes in the materials in the sample while the surface of the sample is repeatedly 
Kazmerski also teaches displaying different areas or zones of the sample surface having different threshold levels of concentration for a selected chemical, where the area’s that exceed a selected level of concentration for an element or compound are displayed in different colors (note Figure’s 5 and 6) ; for example, the computer 100 may be programmed to display areas of up to 10% concentration of a chemical in light blue, areas of 10% to 30% in medium blue, and areas of over 30% in dark blue. See Col. 10, line 5-53.
The combination of Hurst and Kazmerski fails to teach the % error range of materials change in the vertical direction per claim 5; however, it would have been an obvious to one of ordinary skill in the art that the computer displayed % concentrations values of Kazmerski are equivalent to using a % error range.
Regarding claims 9 and 10, the combination of Hurst and Kazmerski teaches the mass spectrometry system used to perform all the steps of these method claims, as described above regarding claims 1-8.


Conclusion	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
August 18, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881